DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on 10/21/22 and the amendment of claims has been entered. 

                                                                                                                                                                              
Election/Restrictions
Applicant’s election without traverse of Group II was previously acknowledged.
Claims 1, 6-7, 9, 40, 42-46 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
In the reply filed 10/21/22, Applicants amended claims 11, 17-18, 22, 26-33, 35-38 and added NEW claim 47. 
Claims 1, 6, 9, 11,13-14, 17-23, 26-33, 35-38, 40, 42-47 are pending. 
	Claims 11, 13-14, 17-23, 26-33, 35-38 and 47 are under consideration.

			Claim Objections-Withdrawn
The objection to claims 17-18, 22, 26-33 and 35-38 is withdrawn due to amendment of the claims. 


Claim Rejections - 35 USC § 103-Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The rejection of claims 11, 13-14, 18-23, 26-33 and 35-38 under 35 U.S.C. 103 as being unpatentable over Ogasawara et al. (US 2003/0175398, cited on the IDS) in view of Gamay (US 2009/0041911) and Xu et al. (US 2011/0151059) is maintained. Please note that this rejection has been modified necessitated by amendment of the claims. 
With respect to claim 11, Ogasawara et al. teach a stable acidic milk drink composed of acidic milk and collagen peptides obtained by hydrolyzing collagen and stabilizers (Abstract). Ogasawara et al. teach the collagen peptides are produced by hydrolyzing collagen from connective tissues such as the skin and bones of animals such as pigs and cows [0013 and 0015]. Ogasawara et al. teach the amount of collagen in the acidic milk drink is 0.01-5 weight % and more preferably 0.1-1% of the final product is applicable [0021]. 0.01-1% is equivalent to 1-10 g/L. Ogasawara et al. teach the acidic milk drink was prepared by mixing 20 parts by weight of skim milk powder to 80 parts per weight of water. The acidic milk base was mixed with a syrup comprising 0.3% collagen peptides which is equivalent to 3g/L (Example 1 [0044]).  Example 1 also includes mannitol, pectin and aspartame (Example 1 [0044]), meeting the limitation of “at least one additive” (claim 11). Aspartame meets the limitation of “sweetener” and “low caloric” sweetener (claims 22 and 23). 
With respect to the limitation “one other protein with a concentration range sum total of about 0.0001 to 8.44 grams per liter”, Ogasawara et al. teach the acidic milk drink is prepared using skim milk powder. Skim milk powder comprises proteins (Examples 1-5). Ogasawara et al. teach the skim milk powder is dissolved 20 parts by weight to 80 parts per weight, 10 parts per weight to 90 parts per weight, 24 parts per weight to 76 parts per weight and 5 parts per weight to 95 parts per weight. The concentration of the active ingredient in a composition is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, Ogasawara et al. teach a beverage comprising water and hydrolyzed collagen and skim milk proteins. It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the concentration of hydrolyzed whey, to arrive at the dose range of claim 34.
Ogasawara et al. teach that the beverage comprises Vitamin C (ascorbic acid) but does not teach the claimed % by weight of ascorbic acid. Ogasawara et al. also do not teach the beverage comprises, citric acid, vegetable juices or prebiotic. However, the teachings of Gamay cure these deficiencies.
Gamay teaches a nutritional beverage (Abstract). In particular, Gamay teaches nutritional beverages for joint care and/or skin care and may include 0.5-10% hydrolyzed collagen [0047] and Example 7). Gamay also teaches the dilution fluid for the nutritional compositions includes vegetable juice (claim 7). Gamay also teaches nutritional supplements may be added to the beverage, such as prebiotic and probiotics (claims 11,31,49 and [0040]). 
With respect to claims 11 and 37, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to add vegetable juice and prebiotic to the hydrolyzed collagen beverage of Ogasawara et al. because Gamay teaches vegetable juice for use as a diluent fluid and prebiotics for nutritional beverages.  The ordinary skilled artisan recognizing the nutritional benefits of vegetable juice, probiotics, and prebiotics, would have been motivated to include these because all are generally regarded as safe in beverages and the nutritional benefits of each of these are well-known in the art. There is a reasonable expectation of success give that vegetable juice, prebiotics and probiotics are common additives for nutritional beverages. 
With respect to the NEW limitations “ascorbic acid in an amount that is about 0.05% by weight” and “citric acid in an amount that is about 0.12% by weight”, Gamay et al. teach the beverage comprises citric acid, ascorbic acid and mixtures thereof ([0050, 0077] and claims 15, 35, 53). Examples 2 and 6 disclose a collagen liquid comprising citric acid and ascorbic acid [0086,0092]. The concentration of the acidifying agent is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, Gamay et al. teach and claim the beverage comprises acidifying agents, Vitamin C (ascorbic acid) and citric acid and teaches the acidifying agents may be used between 0.05-20%. It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the concentration of the acidifying agents of Vitamin C (ascorbic acid) and citric acid, to arrive at the concentration of claim 11.
Ogasawara et al. and Gamay et al. do not teach the preservative is a stabilizing preservative and wherein the beverage is pasteurized. However, the teachings of Xu et al. cure this deficiency. 
 Xu et al. teach a beverage comprising water and hydrolyzed collagen (Tables 1,2 and 4). Xu et al. also teach the preservatives may be used in the beverage and include potassium sorbate [0051]. As evidenced by the instant specification, potassium sorbate is a stabilizing preservative and chemical substance which dissolute in the beverage and are only part of its content (p. 10). Xu et al. teach potassium sorbate for beverage preservation of exemplary embodiments [0053]. Xu et al. also teach the stabilizing preservative includes dimethyl dicarbonate [0051]. As evidenced by the instant specification, dimethyl dicarbonate is a chemically active substance that is used in the production of the beverage but dissolves other ingredients (p. 10). 
It would have been obvious to person of ordinary skill in the art to optimize the preservative in the collagen beverage of Ogasawara et al. to include a stabilizing preservative, such as potassium sorbate or dimethyl decarbonate. A person of ordinary skill in the art would be motivated to use potassium sorbate or dimethyl dicarbonate as the preservative used to preserve the beverage because Xu et al. Xu et al. also teach potassium sorbate beverage preservation in exemplary embodiments. There is a reasonable expectation of success given that Xu et al. teach preservation of collagen beverages. Moreover, potassium sorbate is a well-known preservative commonly used in the art. 
With respect to the limitation “wherein the beverage is pasteurized”, Xu et al. teach methods of beverage preservation include aseptic packaging and/or heat treatment or thermal processing steps such as hot filling and tunnel pasteurization [0053]. It would have been obvious to a person of ordinary skill in the art to pasteurize a beverage for preservation. There is a reasonable expectation of success given that Xu et al. teach methods of pasteurization and it is a common technique in the art to preserve beverages. 
With respect to claim 13, Xu et al. teach the preservatives may be used in the beverage and include potassium sorbate [0051]. As evidenced by the instant specification, potassium sorbate is a stabilizing preservative and chemical substance which dissolute in the beverage and are only part of its content (p. 10).
With respect to claim 14, Xu et al. teach the stabilizing preservative includes dimethyl dicarbonate [0051]. As evidenced by the instant specification, dimethyl dicarbonate is a chemically active substance that is used in the production of the beverage but dissolves other ingredients (p. 10).
With respect to claims 18-21, Gamay teaches the composition comprises vegetable derived colors (claim 13, 33, 43 and [0053]). Xu et al. teach that colorants can be added to the beverage [0015]. Xu et al. teach a formulation comprising .2623 wt. % color and flavor blend (Table 1). Xu et al. teach the beverages do not contain anything artificial or synthetic and raw materials for a natural ingredient exists or originates in nature. Therefore, the colorant would be organic and derived from nature, such as vegetables, fruits or animals. The concentration of an ingredient in a composition is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, Xu et al. teach a beverage comprising water and hydrolyzed collagen and color and flavor blend at a concentration of .26 wt. %. It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the concentration of the colorant to arrive at the dose range of claims 20 and 21.  
With respect to claim 26, Gamay teaches and claims the composition comprises acidifying agents, such as citric acid, tartaric acid (E-334), malic acid (E-296), ascorbic acid, lactic acid (E-270), phosphoric acid (E338), hydrochloric acid (E-507) and combinations thereof ([0050, 0077], claims 15, 35 and 53).
With respect to claim 27, Ogasawara et al. teach the addition of carboxymethylcellulose, which is a common thickening agent ([0018, 0020] and claims 3 and 9).
With respect to claim 28, Ogasawara et al. teach and claim the acidic milk drink comprises a stabilizer (claims 1, 3, [0001, 0007], Ex. 1).
With respect to claim 29, Ogasawara et al. teach that pectin particularly improves flavor of acidic milk drinks when used together with a low molecular weight collagen peptide [0019], meeting the limitation of “flavor enhancer”.
With respect to claim 30, Ogasawara et al. teach the acidic milk drink comprises vitamins. Example 3 comprises water, collagen (0.3%) and Vitamins B6, B12 and C [0083]. 
With respect to claim 31, Ogasawara et al. teach the acidic milk drink can also contain minerals, such as calcium lactate, calcium gluconate, calcium pantothenate, magnesium compounds and zinc compounds [0027]. Example 5 discloses the acidic milk drink comprises 0.3% collagen, water and calcium lactate [0103].
With respect to claim 32, the beverage of Ogasawara et al. comprises electrolytes [0002, 0033,0035, and 0040]. 
With respect to claim 33, Xu et al. teach  L-alanine and glycine can be added to the beverage as sweeteners [0045]. 
With respect to claim 35, Ogasawara et al. teach the acidic milk drink is prepared using skim milk powder. Skim milk is a dairy component. 
With respect to claim 36, Example 3 of Ogasawara et al. disclose an example of an acidic milk drink comprising water, 0.3% collagen peptides and lactococcus lactis, which is a probiotic [0079-0083].
With respect to claim 38, Ogasawara et al. teach the acidic milk drink can also comprises herb extracts, meeting the limitation of “an extract” [0027]. 

Response to Arguments
Applicant's arguments filed 10/21/22, have been fully considered but they are not persuasive. Applicants argue that claim 11 was amended to add ascorbic acid and citric acid to the beverage composition in amounts that are disclosed in the examples of the present invention. Applicants argue that the two acids are known to be flavor enhancers and were added to the composition for the purpose of improving taste and aroma. Applicants argue that as shown in the Declaration, that the addition of the two acids has unexpected superior properties also increasing the absorption of collagen. Applicants argue that the addition of these acids changes the structure of the collagen matrix by eliminating a portion of the OH group component within the collage, thereby modifying the shape of the collagen helix structure. Applicants argue that the addition of the two acids creates an improvement of approx. 5% as direct collagen absorption into the skin and joints, plus an improvement of approx. 10% because of the concomitant slower metabolization rate of collagen by the liver. Applicants argue that the unexpected results are not contemplated by any of the cited references. Applicants argue that claim 47 further comprises calcium lactate which serves the purpose of improving taste and to serve as a mineral supplement. Applicants also argue that the calcium lactate also unexpectedly improved and optimized collagen absorption by anywhere from 5-20%. Applicants argue that the Examiner believed a restriction was necessary based on concentration and therefore a reference that has a difference in component amounts cannot be successfully used to render the claims unpatentable. 	
	 These arguments were considered but are not persuasive. As indicated in the rejection above, the combined references teach a collagen beverage comprising ascorbic acid and vitamin c. MPEP 716.02 (b) states: The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). In the instant case, there was no evidence provided that the addition the acids and calcium lactate had the specific benefits recited in the Declaration. There was no data shown that the results are statistically significant. 
Moreover, MPEP 716.02 further states “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. The Declaration is referencing Ex. 5 which contains specific ingredients and concentrations. Ex. 5 includes a specific concentration of a specific type of collagen hydrolyzed to have peptides of certain MW, calcium lactate, amidated pectin etc. Therefore, the results are not commensurate with the claims. Importantly, the combined references presented above make obvious the claimed beverage. Therefore, the same composition would have the same properties. Furthermore, the cited art discloses that the addition of ascorbic acid and citric acid is routine in the art. Importantly, MPEP 2112 states: "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In the instant case, compositions comprising ascorbic acid and citric acid in collagen beverages was known in the art. Therefore, the compositions would necessarily have the same properties. With respect to the arguments regarding the restriction requirement, the claims were drawn to distinct composition comprising different composition comprising different ingredients and different concentrations of the ingredients.

 Response to Affidavit under 37 CFR 1.132
The Declaration under 37 CFR 1.132 filed 10/21/22 is insufficient to overcome the rejection of the claims as set forth in the last Office action. The Declaration states that Example 5 has unexpected benefits. The Declaration states that the addition of citric acid and ascorbic acid provided unexpected benefits of improving and optimizing absorption of collagen in human skin and joints in different ways. Each of the additives attached the hydroxyproline and other structural amino acids contained with the collagen. The additives acids cause a change in the structure of collagen matrix by eliminating a portion of the OH group component within the collagen, thereby modifying the shape of the collagen helix structure. The change in structure can have an effect on the absorption. The Declaration lists the benefits of the modification of the collagen helix. The Declaration states that the inclusion of the additive acids is estimated to create improvements of approx. 5% as a result of direct collagen absorption into the skin and joints, plus an additional 10% of the slower metabolization rate of the collagen by the liver. The Declaration stated that calcium lactate also provides surprising benefits of improving and optimizing the absorption of collagen in human skin and joints. The declaration states that the benefits of the inclusion of calcium lactate is dependent on whether the person is consuming the beverage has a calcium deficiency. IF the person is not calcium deficient, then less than 5% or no improvement is expected. The Declaration states that none of none of the cited references alone or in combination teach the unexpected properties of amended claim 11.
	The Declaration was considered but is not sufficient to overcome the rejections of record. MPEP 716.02 (b) states: The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). In the instant case, there was no evidence provided that the addition the acids and calcium lactate had the specific benefits recited in the Declaration. There was not data shown that the results are statistically significant. 
Moreover, MPEP 716.02 further states “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. The Declaration is referencing Ex. 5 which contains specific ingredients and concentrations. Ex. 5 includes a specific concentration of a specific type of collagen hydrolyzed to have peptides of certain MW, calcium lactate, amidated pectin etc. Therefore, the results are not commensurate with the claims. Importantly, the combined references presented above make obvious the claimed beverage. Therefore, the same composition would necessarily have the same properties, please see MPEP 2112. 

Claim Rejections - 35 USC § 103-NEW
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 13-14, 18-23, 26-33, 35-38 and NEW claim 47 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara et al. (US 2003/0175398, cited on the IDS) in view of Gamay (US 2009/0041911). Xu et al. (US 2011/0151059) and Dake et al. (USPN 5,424,082).  
The teachings of Ogasawara et al., Gamay et al. and Xu et al. are presented above in detail. 
The cited references do not teach the collagen beverage comprise calcium lactate. However, the teachings of Dake et al. cure this deficiency. 
Dake et al. teach a beverage comprising Vitamin C and calcium lactate with reduced browning (Abstract). Drake et al. teach that beverage containing Vitamin C (ascorbic acid) are rapidly oxidized by oxygen in the air and storage for prolonged periods results in further reactions (with the loss of Vitamin C) to degradation products. These degradation products cause discoloration and browning which detracts from the appearance and saleability of the beverage (col. 1, lines 54-61). Dake et al. teach and claim the calcium is calcium lactate (col. 5, lines 15-22, claim 10). Dake et al. teach the calcium at a concentration from about 0.03 to about 0.19% (col. 2.).
It would have been obvious to a person of ordinary skill in the art to include calcium lactate in the beverage composition of Ogasawara et al., Gamay et al. and Xu et al. comprising ascorbic acid in order to prevent browning of the beverage and degradation of the Vitamin C. There is a reasonable expectation of success given that Dake et al. teach and claim beverage compositions comprising calcium lactate and Vitamin C.

Claims 11, 13-14, 17-23, 26-33 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara et al. (US 2003/0175398, cited on the IDS), Gamay (US 2009/0041911) and Xu et al. (US 2011/0151059) in view of Matheson (“ask...The Gas Professionals" copyright 2014, cited in the previous Office Action). This is a NEW rejection necessitated by amendment of claim 11.
The teachings of Ogasawara et al., Gamay and Xu et al. are presented above in detail. 
Ogasawara et al., Gamay and Xu et al. do not teach the beverage comprises a packaging gas. However, the teachings of Matheson cure this deficiency.
Matheson teaches recommended gas mixtures for food and beverage packaging. Matheson teaches that 100% Nitrogen is the recommended gas mixture for liquid beverages. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to package the collagen beverage of Ogasawara et al., Gamay and Xu et al. with 100% Nitrogen because Matheson teaches 100% Nitrogen is the recommended packing gas for liquid beverages. There is a reasonable expectation of success given that Matheson recommends 100% Nitrogen and packaging gases are commonly used and well known in the art to preserve the flavor, color and clarity of packaged beverages.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARA L MARTINEZ/           Examiner, Art Unit 1654                                                                                                                                                                                             
/JULIE HA/Primary Examiner, Art Unit 1654